Citation Nr: 0809526	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  06-03 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a thoracic and lumbar 
spine disorder, including foraminal stenosis and bulging 
discs.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Chris Yegen




INTRODUCTION

The veteran served on active duty from February 1949 to 
February 1950 and from November 1951 to August 1954.  He also 
had active duty for training (ACDUTRA) and inactive duty 
training (INACDUTRA) in the reserves until retiring in 
September 1964.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

In December 2007, to support his claim, the veteran testified 
at a hearing before the undersigned Veterans Law Judge (VLJ) 
at the Board's offices in Washington, DC (Central Office 
hearing).


FINDINGS OF FACT

1.  During his military service, the veteran sustained a 
laceration on his upper back in the area of his right 
shoulder, below the scapula, and was treated; but the 
condition fully resolved prior to his discharge such that 
there was no chronic residual disability other than that 
associated with the scar - which since has been service 
connected.

2.  The veteran's military medical records do not show he 
injured his low back during service, despite his current 
contentions to the contrary, and the most probative evidence 
of record indicates his upper back injury in service bears no 
relationship to his current low back disorder.

CONCLUSION OF LAW

The veteran's low back disorder was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, a letter from 
the RO in March 2004 (1) informed the veteran of the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) informed him of the information 
and evidence that VA would obtain and assist him in 
obtaining; (3) informed him of the information and evidence 
he was expected to provide; and (4) requested that he provide 
any evidence in his possession pertaining to his claim, or 
something to the effect that he should "give us everything 
you've got pertaining to your claim."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
complied with these requirements in Dingess when it sent a 
VCAA notice letter to the veteran in March 2006 discussing 
the downstream disability rating and effective date elements 
of his claim and then went back and readjudicated his claim 
in the January 2007 supplemental statement of the case 
(SSOC).  This is important to point out because the Federal 
Circuit Court recently held that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 07-7130 (Fed. Cir. September 17, 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

Indeed, during his recent December 2007 hearing, the veteran 
made arguments specifically addressing why he believes his 
current low back disorder is attributable to his military 
service - and, in particular, to an injury he sustained that 
he says did not just involve his upper back and chest, and 
from additional physical lifting and removing timbers, fused 
sandbags, and other operations at or near the conclusion of 
the Korean Conflict.  Records also show he is an attorney, 
so professionally trained in presenting relevant arguments 
and addressing governing statutes, regulations, and precedent 
cases.

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claim under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO obtained all medical 
records the veteran identified as pertinent to his claim.  In 
addition, VA provided him a compensation examination to 
determine the etiology of his low back disorder.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
Accordingly, the Board finds that no further assistance is 
needed to meet the requirements of the VCAA or Court.

II.  Whether the Veteran is Entitled to Service Connection 
for a Low Back Disorder

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran's service medical records from March 1953 note a 
laceration wound to the right posterior chest wall, i.e., the 
upper portion of his back in the area of his right shoulder, 
below his scapula.  He was hospitalized and received 
treatment for this condition, including stitches.  During his 
hearing in December 2007, and in various lay statements, he 
claims injuries to his upper and lower back.  In addition, he 
alleges that he re-aggravated his lower back when 
subsequently removing and relocating his forward observation 
post while stationed in South Korea in July 1953.  
Unfortunately, though, there is no record or other 
documentation of this purported injury to his low back in 
service.  Hence, the Board finds that he had an upper back 
injury in service, but not a lower back injury as he now 
alleges.

It equally deserves mentioning in this regard that military 
physical examinations for promotion purposes in May and July 
1954 indicated the veteran's spine and other musculoskeletal 
were normal.  More importantly, his separation examination in 
August 1954 also noted that his spine was unremarkable.  
Hence, his service medical records provide probative evidence 
against his claim as they do not show any injury or resulting 
disability specifically referable to his low back, much less 
"chronic" residual disability.  Continuity of 
symptomatology after service is required where the condition 
noted in service is not chronic or this is legitimately 
questionable.  38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).

The veteran is competent, for example, to proclaim that he 
injured his low back during service (that is, in addition to 
his upper back, chest and right shoulder area) and even to 
state that he experienced resulting pain, etc.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007); and Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  See also 
38 C.F.R. § 3.159(a)(2).  However, that said, his competent 
testimony concerning this is not credible since it is in 
stark contrast to his contemporaneous service medical records 
- which, as mentioned, make absolutely no reference 
whatsoever to the claimed injury to his low back, while 
clearing documenting injury to the other areas mentioned, 
including his upper back.  It therefore stands to reason that 
had he, in fact, sustained additional injury to his low back 
- certainly of the level and severity now alleged - there 
would at least have been some mention of this in his service 
medical records, but there clearly was not.

Indeed, the veteran's Marine Corps reserve duty records 
showed a normal spine in October 1955, April 1956, September 
1959 and September 1964 (at retirement).  These records also 
indicated no subjective complaints of low back pain, joint 
pain, arthritis, back ache or a musculoskeletal condition.  
Hence, his Marine Corps reserve duty records provide more 
probative evidence against his claim as they do not suggest 
continuity of symptomatology.

Furthermore, as already alluded to, to determine the etiology 
of his claimed low back disability - and, more specifically, 
whether it is somehow attributable to his military service, 
VA had the veteran undergo a compensation examination in May 
2005.  During the examination, he complained of pain in his 
lower back that he said occasionally radiates into his right 
leg.  Range of motion testing revealed he had 80 degrees of 
flexion, 40 degrees of flexion with flare-ups, 10 degrees of 
right and left bending, 10 degrees of right and left twisting 
(rotation) and 15 degrees of extension.  X-rays of the 
thoracic and lumbar segments of his spine revealed multiple 
levels of degenerative disc disease.  However, the examiner 
pointed out that the thoracic arthritis was not localized 
specifically to the area around the scapula, i.e., where the 
veteran's original injury occurred in service.

This VA examiner did not find an association between the 
laceration the veteran had on his back in the area of his 
right scapula - from the injury in service, and his current 
lumbar spine pain as well as the lumbar decompression surgery 
that he had required in 1994.  In discussing the rationale of 
this opinion, the examiner explained that although the 
veteran reported lower back pain while he was in Korea, there 
is no record of that injury and it occurred a long time ago. 
Consequently, the examiner concluded it is unlikely the 
service injury in March 1953 caused the veteran's current 
symptomatology.

As a means of refuting this unfavorable VA medical opinion, 
the veteran points to statements from two of his private 
physicians, Drs. K.S.S. and R.A.R., which the veteran's says 
provide the necessary linkage of his current low back 
problems to his military service.  In an October 2005 private 
outpatient report, the veteran complained of pain in his 
upper and lower back radiating into his legs.  Dr. K.S.S. 
noted the veteran's history of an in-service back injury in 
1953.  X-rays showed dorsal scoliosis and an MRI showed 
degenerative disc disease with evidence of laminectomy in 
1994.  This doctor diagnosed chronic upper back pain, status 
post laceration of the upper back.  

In a November 2005 private outpatient report, the veteran 
complained of pain in his upper and lower back and right leg.  
X-rays revealed minimal right thoracic scoliosis and multi-
level disc degeneration in the lumbar spine.  An August 2004 
MRI showed retrolisthesis at L3-4 and disc degeneration 
throughout the lumbar spine.

Dr. R.A.R. diagnosed thoracic spondylosis and mild scoliosis, 
lumbar spondylosis, prior lumbar laminectomy and ongoing 
right sciatica.  He noted the veteran had a history of in-
service back injuries dating back to 1953 and determined 
"the etiology of [the veteran's] spinal symptoms would 
appear to be mostly the spondylosis seen throughout the 
thoracic and lumbar spine."



In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
clarified that the Board may not disregard a medical opinion 
solely on the rationale that it was based on a history given 
by the veteran.  Rather, as the Court explained further in 
Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a 
veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the veteran as 
lacking credibility.

Here, as mentioned, based on the medical and other records 
concerning his military service (which are contemporaneous to 
the relevant time at issue and do not document any injury, 
complaints, symptoms or diagnosis referable to the low back), 
the Board finds the veteran's testimony concerning his 
claimed lower back injury in service is competent, though not 
credible.  Contemporaneous medical findings, such as from 
service medical records, may be given more weight than 
medical opinions coming many years after separation from 
service where, as here, it is shown these opinions were at 
least partly based on an inaccurate oral history provided by 
the veteran.  See Struck v. Brown, 9 Vet. App. 145, 155-56 
(1996); Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  A 
diagnosis, and relationship of that diagnosis to the 
veteran's military service, can be no better than the history 
on which it was predicated.  Cf. Swann v. Brown, 5 Vet. App. 
229 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  
Opinions, as here, at least partly based on an inaccurate 
factual premise have no probative value.  
Cf. Hadsell v. Brown, 4 Vet. App. 208, 209 (1993).

Although the Board may not ignore the opinions of treating 
physicians, the Board is free to discount the probative value 
of these physician's statements so long as the Board provides 
adequate reasons and bases for doing this.  Sanden v. 
Derwinski, 2 Vet. App. 97, 100-01 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).  Consider also that 
there is no "treating physician rule" requiring the Board 
to give additional evidentiary weight to the opinion of a 
physician who treats the veteran.  See, e.g., White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 
5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 
169 (1993).

In comparison to these private medical opinions mentioned, 
the May 2005 VA examiner that concluded unfavorably reviewed 
the veteran's claims file and determined his current low back 
disorder is unrelated to his military service, including to 
the incident in question where, by all credible accounts, he 
only injured at most his upper back (not mid and lower).  
This VA examiner based his opinion on the fact that, given 
the remoteness of the veteran's injury in March 1953 and his 
initial diagnosis of lumbar stenosis in July 1987, it is 
unlikely that his current low back disorder is related to his 
military service.  In discussing the rationale of this 
opinion, this VA examiner explained that, although the 
veteran now alleges he had lower back pain while he was 
stationed in Korea, there is no record documenting that and, 
aside from this, the incident occurred a long time ago.  
Indeed, this VA examiner went on to point out that, since the 
veteran's entire back has pain - rather than just the area 
injured (again, according to his service medical records), 
his current low back disorder cannot be linked to his 
military service.  This VA opinion provides highly probative 
evidence against his claim, as it was based on a review of 
the claims file, a correct factual premise, and is supported 
by sound rationale.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995) (holding that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position).

So despite the fact that this rather recent VA examination 
confirmed the veteran has a low back disorder, the currently 
claimed disability, there is no persuasive medical nexus 
evidence linking this condition to his military service - 
including, in particular, to the complaints and treatment he 
received while in the military.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See also, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  The 
VA compensation examiner was unable to find such a 
relationship.

The Federal Circuit Court has held that a lapse of many years 
after the event in question during service and the initial 
manifestation of symptoms after service is probative evidence 
to be considered in deciding a service-connection claim.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
And, here, there was no objective clinical indication of a 
low back disorder for many years after service, indeed 
decades, well beyond the one-year grace period following 
service for concluding the veteran had low back arthritis 
(e.g., stenosis) that would otherwise permit presumptively 
relating this condition to his military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309.

The post-service medical evidence supports this finding as 
the veteran's reserve duty medical records provide no 
evidence of a low back condition for several years after his 
active duty service ended.  To the contrary, they show his 
spine was normal.

In conclusion, for these reasons and bases, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
low back disorder.  And since the preponderance of the 
evidence is against his claim, there is no reasonable doubt 
to resolve in his favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Accordingly, the Board must deny his appeal.


ORDER

The appeal is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


